White, J.,
dissenting.
I dissent. Neb. Rev. Stat. § 48-101 (Reissue 1978) states: “When personal injury is caused to an employee by accident or occupational disease, arising out of and in the course of his or her employment, such employee shall receive compensation therefor from his or her employer if the employee was not willfully negligent at the time of receiving such injury.”
Nebraska currently recognizes the increased risk test for determining whether injuries arise out of an employee’s employment. Generally stated, the increased risk test requires that an employee’s employment duties must expose that employee to a greater risk or hazard than that to which the general public in the area is exposed.
The evidence shows that the city of Omaha had a severe wind and rainstorm. The claimant, a social worker, was on his way to visit a recipient of social services at the time he was injured. The Workmen’s Compensation Court found that the claimant was subjected to greater exposure to risk than the general public because of the presence of trees in the area. I also believe he was subjected to a *80greater risk than the general public in the area. The claimant was in his automobile under a tree during a violent windstorm. The general public in the area, as the record showed, were sheltered inside their homes. In order to compare the claimant’s exposure to that of the general public in the area, we must ask: What does an average person, free of the obligations of any particular employment, do under the same weather conditions? I would expect that any sane person that is not required to be out in the storm would have enough sense to seek shelter or stay inside. The claimant’s employment required that he be outside in the storm and this increased his exposure to the risk of being injured in the storm.
I fail to find any logic in the distinction drawn by the majority in the Good v. City of Omaha, 125 Neb. 307, 250 N.W. 61 (1933), and Goodwin v. Omaha Printing Co., 131 Neb. 212, 267 N.W. 419 (1936), cases. The risk of being shot, hit with a brick, and having a tree branch fall on a car are equally unpredictable.
I would abandon the increased risk test for determining whether an injury arises out of an employee’s employment and, instead, adopt the positional risk test.
tinder this theory, an employee’s injuries would be compensable as long as his employment duties put him in a position that he might not otherwise be in which exposes him to a risk, even though the risk is not greater than that of the general public. In 1 Larson, Workmen’s Compensation Law § 8.12 at 3-20 (1978), the positional risk test is stated as follows: “ ‘ [W]hen one in the course of his employment is reasonably required to be at a particular place at a particular time and there meets with an accident, although one which any other person then and there present would have met with irrespective of his employment, that accident is one “arising out of” the employment of the person so injured.’ ” Plaintiff *81would recover under this theory also since his employment required him to be in that particular place at that particular time. This test would eliminate some of the absurd results we have under the increased risk test. As can be seen in our act of God cases, it is nearly impossible for an employee to show an increased exposure to the risk. The positional risk test allows the employee whose employment requires him to be out in bad weather to recover if he is injured in the course of his employment. However, under either theory, the employee’s injuries are compensable.
Krivosha, C.J., and McCown, J., join in this dissent.